478 F.2d 700
DeKALB COUNTY, GEORGIA, Plaintiff-Appellant,v.SOUTHERN BELL TELEPHONE AND TELEGRAPH COMPANY, Defendant-Appellee.
No. 72-3783.
United States Court of Appeals,Fifth Circuit.
May 29, 1973.

George P. Dillard, Robert E. Mozley, Herbert O. Edwards, Decatur, Ga., for plaintiff-appellant.
Harry S. Baxter, J. Rodgers Lunsford, III, A. Stephens Clay, Albert C. Tate, Jr., Atlanta, Ga., Murphey Candler, Jr., Gary M. Sams, Decatur, Ga., for defendant-appellee.
Before AINSWORTH, DYER and INGRAHAM, Circuit Judges.
PER CURIAM:


1
We are in agreement with the well reasoned opinion of the district court, DeKalb County, Georgia v. Southern Bell Telephone and Telegraph Company, 358 F. Supp. 498 (N.D.Ga.1972), and its judgment is affirmed.